Case 2:18-cv-02207-|\/|AK Document 34-1 Filed 10/17/18 Page 1 of 9

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

NICHOLAS J. WRIGHT, on behalf of himself
and all others similarly situated

v. : Civil Action No. 18-2207

RISTORANTE LA BUCA, INC. d/b/a/
RISTORANTE LA BUCA, JEANIE GIULIANI,
ANTHONY GIULIANI, and DOE DEFENDANTS :
l-lO '

 

MEMORANDUM OF LAW

Def`endant, Ristorante La Buca, hereby opposes Plaintist Motion seeking conditional
class certification of Plaintiff’s claims. Defendant’s opposition to class certification focuses
primarily on one issue: the putative class is not sufficiently numerous

Fed.R.Civ.P. 23(a)(1) requires the Plaintiff to show that “the class is so numerous that
joinder of all members is impracticable.” While neither the Federal Rules of Civil Procedure,
nor case law, set any specific limit on how many proposed class members does or does not
satisfy the numerosity requirement of Fed.R.Civ.P. 23(a)(l), the Supreme Court has held, in
dicta, that a class of fifteen Was “too small to meet the numerosity requirement.” Gen. Tel. Co.

ofthe NW Inc.v. EEOC, 446 U.S. 318, 331, 100 S.Ct. 1698, 64 L.Ed.Zd 319 (1980).

 

The Third Circuit more recently addressed Rule 23's numerosity requirement in w
Modafinil Antitrust Litigation, 837 F.3d 238 (2016). In discussing the numerosity requirement,
Which Was at the heart of the litigation, the Court set forth both a history of the law on this issue
and a framework for district courts to use in determining Whether this requirement has been met

by a Plaintiff seeking class certification

Case 2:18-cv-02207-|\/|AK Document 34-1 Filed 10/17/18 Page 2 of 9

While “[n]o minimum number of plaintiffs is required to maintain a suit as a class
action,” our Court has said that “generally if the named plaintiff demonstrates that
the potential number of plaintiffs exceeds 40, the first prong of Rule 23(a) has
been met.” Stewart v. Abraham, 275 F.3d 220, 226-27 (3d Cri. 2001); see also
Robidoux, 987 F.2d at 936 ([T]he difficulty in joining as few as 40 putative class
members should raise a presumption that joinder is impracticable.” . . . Leading
treatises have collected cases and recognized the general rule that “[a] class of 20
or fewer is usually insufficiently numerous . . . [a] class of 41 or more is usually
sufficiently numerous . . . [while] [c]lasses with between 21 and 40 members are
given varying treatment. These midsized classes may or may not meet the
numerosity requirement depending on the circumstances of each particular case.”
5 James Wm. Moore, et al., Moore’s Federal Practice §23.22; see also 5 William
B. Rubenstein, Newburg on Class Actions §3: 12 (“As a general guideline . . . a
class that encompasses fewer than 20 members will likely not be certified absent
other indications of impracticability of joinder based on numbers alone.” (internal
footnotes omitted)); CoX v. Am. Cast Iron Pipe Co., 784 F.2d 1546, 1553 (3d Cir.
l986)(citz’ng Moore favorably).

 

ln Re Modafinil, at 249-50. The Modafinil Court went even further in its Opinion, stating

“[a] lthough district courts are always under an obligation to ensure that joinder is impracticable,

their inquiry into impracticability should be particularly rigorous when the putative class consists

of fewer than forty members.” Ld. at 250 (emphasis added). Here, the record indicates the

maximum potential number of class members is twenty-two, and may actually be less.

La Buca’s corporate designee, and individual defendant, Anthony Giuliani, was deposed

by Plaintiff s counsel and shown a document (Defendant’s Appendix 027la). He was

questioned as follows:

Q.

A.

This is Exhibit 8. I can represent to you that that is a list of employees of La Buca
that we compiled from the payroll records you provided to us.

Gkay.
I would like you to look at that list, and if you can confirm to me that all of the
individuals on that list were employees of La Buca over the past three years. ls

that something you can do?

Sure. I recognize all of these names.

Case 2:18-cv-02207-|\/|AK Document 34-1 Filed 10/17/18 Page 3 of 9

(Appendix 0192a, Lines 12-22 ). Further, the witness is asked:

Q. Can you do me a favor, and count the number of individuals that you have
identified as tip employees on the list you’re looking at, Exhibit 8?

A. I count 22 tipped employees
(Appendix 0194a, Lines 3-7). Exhibit 8 details a list of La Buca’s employees for the prior three
years The Exhibit lists their names, dates of hire and termination (if no longer employed) and
their method of pay. Of particular importance is the method of pay since Plaintiffs case is based
primarily on the claim that a “Tipped Employee” being paid a flat shift pay violates both the
FLSA and Pennsylvania Minimum Wage law. Counting all the employees listed in Exhibit 8
who were paid a flat shift reveals a total of 20 potential class members The Third Circuit’s
mandate in ln Re Modafinil therefore requires that this Court”s inquiry into impracticability of
joinder be “particularly rigorous.” Ld.

Further diminishing Plaintiff` s inability to satisfy Rule 23's numerosity requirement is not
only the fatally small number of potential class members, but the de minimis value of many of
these claims due to many of the potential class members’ brief employment at La Buca.

In reviewing Exhibit 8, particularly in analyzing dates of hire and termination, the
potential class members’ time spent working at La Buca, in descending order of length of service
(assuming a three year statute of limitations under Pennsylvania’s Minimum Wage law, and

looking backwards as of the date of this filing) is as follows:

Case 2:18-cv-02207-|\/|AK Document 34-1 Filed 10/17/18 Page 4 of 9

 

EMPLOYEE DATE OF HIRE DATE OF TERMINATION LENGTH OF
EMPLOYMENT
Thomas Daly Prior to October 2015 Currently employed 3 years
Lido Giuliani Prior to October 2015 12/1 1/ 17 2 years, 2 months
Derek Leap Prior to October 2015 12/27/ 17 2 years 2 months
Jesus Dutan 9/12/16 Currently employed 2 years, 1 month
Alfred Capocci 3/26/ 17 Currently employed 1 year, 7 months
Irene Ventura 7/9/ 17 Currently employed 1 year, 3 months
Larina Lare 10/14/17 Currently employed 1 year
Alexander Cowan 6/13/16 5/26/17 1 1 months
Michael Thurling Prior to October 2015 6/4/16 8 months
Terence Long 6/28/ 17 2/21/18 8 months
Abderzak Ghazaz Prior to October 2015 5/26/ 16 7 months
Cheryl Ipri 10/1/17 4/5/ 1 8 6 months
Jeffrey Clauso 5/16/18 Currently employed 5 months
Adnan Pranvoku 5/16/18 Currently employed 5 months
Sean Hendry 9/23/17 1/15/18 4 months
Matthew Rajczk 10/21/17 1/2/18 2 ‘/2 months
Paul Massimiano 2/17/18 5/1/18 2 1/2 months
Lisan Butkas 8/19/17 9/15/17 3 1/2 weeks
Nicholas Wright - * 4/23/ 18 5/11/18 3 weeks
Eleanor Leeman 4/4/17 4/15/17 1 1 days
' - denotes the Plaintiff

Of the 20 potential class members only 6 (3 0%) worked for more than one year during

the applicable three year window. The remaining putative class members all were, or have been,

employed for less than one year. 9 of the putative class members (almost half) were or have been

employed for six months or less The Plaintiff himself had the second shortest length of

employment, a mere three weeks, second only to a bartender who was employed for only eleven

daysl In his motion, Plaintiff has not identified any factual basis as to why joinder of these

 

' lt should be noted that La Buca’s corporate designee, when deposed, candidly testified
that after the filing of this litigation, La Buca changed its compensation policy. La Buca now
pays its Tipped Employees $2.83 per hour plus tips (Appendix 0145a-46a). La Buca also began
keeping records of employee hours by time clock, (Appendix 0156a) and also published Fact
Sheet #15 in the kitchen, all in response to this litigation. (Appendix 0184a). This is to
emphasize that any failure to comply with the FLSA and Pennsylvania Minimum Wage law
ceased shortly after this action was filed.

Case 2:18-cv-02207-|\/|AK Document 34-1 Filed 10/17/18 Page 5 of 9

potential class members would be impracticable This is contrary to the ln Re Modafinil Court’s
Opinion where it held “[t]he burden is on Plaintiffs to show why joinder is impracticable.” l_d_. at
259, quoting Marcus v. BMW ofN.A., LLC, 687 F.3d 583, 591 (2012).

The factors the ln Re Modafinil Court cited as necessary for a district court to consider in
determining Whether joinder is impracticable were: “. . . judicial economy, the claimants’ ability
and motivation to litigate as joined plaintiffs, the financial resources of class members, the
geographic dispersion of class members the ability to identify future claimants and whether the
claims are for injunctive relief or for damages.” Ld. at 253. When analyzing each of the
aforementioned factors and applying them to the facts of record in this case, none of them weigh
in favor of class certification

Beginning with the final two factors: the ability to identify future claimants and whether
the claims are for injunctive relief or for damages, neither of these factors favor class
certification The potential class members, current and former employees of La Buca, are known
and identified through La Buca’s payroll records Their number is finite and known, and there is
no possibility on this record of any other potential class member who has not been identified
from these records Likewise, as previously stated, La Buca has changed its record keeping and
payment practices shortly after the initiation of this lawsuit to fully comply with the FLSA and
Pennsylvania Minimum Wage law, so there is no claim for injunctive relief. Clearly, Plaintiff is
seeking monetary damages only.

Yet another factor weighing against class certification is the failure of Plaintiff to allege
any geographic dispersion of class members which would make joinder impracticable Unlike
many of the proposed class action suits which involve regional, national and even international

commerce, this action is focused on a small, local restaurant operating in Philadelphia. The

Case 2:18-cv-02207-|\/|AK Document 34-1 Filed 10/17/18 Page 6 of 9

putative class members are individuals who must be present on location for work. By definition,
the class members must be local to a sufficient extent that they are able to be physically present
at La Buca on a daily basis to perform their duties This factor also weighs against certification

Two of the remaining three factors to be considered are the claimants’ ability to litigate as
joined plaintiffs and the financial resources of the class members Quite simply, Plaintiff, who
§§ th_e burden ‘Q satisfy the Court’s impracticability inquiry, has produced no evidence of record
to support a claim that either of these factors in this case weigh towards class certification ln his
Memorandum, Plaintiff baldly states:

. . . if this Court required joinder of all such individuals the litigation of this case

would become unwieldy, onerous and impracticable Common sense dictates that

transient workers who earn their living from tips simply do not have the financial

resources to litigate these claims independently Finally, it is generally accepted

that current employees are reluctant to sue their present employer for fear of

facing repercussions This counsels that many members of the putative class

would not be motivated to litigate as joined plaintiffs
(Plaintiff`s Memorandum of Law in Support of Class Certification, page 24). lt is respectfully
submitted that these assertions are completely unsupported by any evidence of record. ln fact,
the allegation that the class members are “transient workers” is completely contradicted by the
one putative class member who did testify of record: the Plaintiff When deposed, Mr. Wright
claimed that he was hired on April 23, 2018, worked for at least one week, and was never paid at

all. His testimony was as follows:

Q. l just want to make sure l’m clear. Your testimony is that you walked into La
Buca the first time with your resume on Monday, April 23?

A. Correct.
Q. You had a conversation with Jean?

A. Correct.

Case 2:18-cv-02207-|\/|AK Document 34-1 Filed 10/17/18 Page 7 of 9

You were immediately hired and you began the next day>

Correct.

You worked a number of days that week, you’re not sure how much?
Correct.

But you definitely worked more than one‘?

Correct.

You were not paid at all that week, meaning you didn’t - -

l did not receive a check at the end of the week. l did not.

@?>@.>'.@?>.O?>'.O

Fair enough. Okay. Did you receive cash from anyone for any time working the
week of April the 23'd?

Mr. Connolly: Objection. You may answer

The Witness: l did not.

Q. So if you did not receive any cash, you didn’t receive a check, you didn’t get paid
at all?
A. Correct.

Q. And despite that, despite your experience, despite your knowledge of the law and
the requirements you continued to go back?

Mr. Connolly: Objection.

Q. Right?

Mr. Connolly: Objection. You may answer.

The Witness: Correct. My fiancee was making a lot of money. When it comes down
to it, she taking care of the bills. I just Wanted something to do that
was going to be productive

(Appendix 0099a - 0101a) The Plaintiff, who testified he had extensive experience in the

restaurant business claimed he worked an entire week without getting paid. And when

 

Case 2:18-cv-02207-|\/|AK Document 34-1 Filed 10/17/18 Page 8 of 9

confronted about why he would continue to work after being unpaid for an entire week’s work,
he claimed he was comfortable due to the largesse of his fiancee. Whatever conclusion can be
made as a result of the Plaintiff s testimony, referring to the Plaintiff as a “transient worker” is
not one of them. Like the other assertions referred to in Plaintiff s Memorandum of Law, this
one is completely unsupported by any evidence of record.

The final factor the Third Circuit requires to be considered is judicial economy. Unlike
the other factors mentioned, judicial economy is one which has no practical opposite. Judicial
economy, by definition, is always a preferred goal, and conducting litigation in a manner which is
not economical or efficient to the Court can never be advantageous However, while it can be
never be argued that the more claims that can be handled justly in a shorter amount of time is an
unworthy goal, judicial economy alone cannot be the basis for avoiding the necessary
requirements of Rule 23. Indeed, as lofty a goal as is judicial economy, it is nonetheless not a
factor set forth in Rule 23 and it would be inappropriate to consider a judicially created factor as
more important that the statutory demands of the Federal Rules of Civil Procedure.

These are the dictates of Rule 23 along with binding case law of this Circuit. The
Plaintiff, by bringing this action, has the burden of proving by competent evidence that this
matter is appropriate for class certification Even at this stage seeking conditional class
certification, Plaintiff has failed to satisfy the numerosity requirement of Fed.R.Civ.P. 23 for all
the reasons set forth. This Honorable Court must therefore deny Plaintiff s request for

conditional class certification

 

Case 2:18-cv-02207-|\/|AK Document 34-1 Filed 10/17/18 Page 9 of 9

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

NICHOLAS J. WRIGHT, on behalf of himself
and all others similarly situated

v. : Civil Action No. 18-2207

RISTORANTE LA BUCA, fNC. d/b/a/
RISTORANTE LA BUCA, JEANIE GIULlANl,
RICHARD GIULIANI, and DOE DEFENDANTS
1-10

 

CERTIFICATE OF SERVICE

l hereby certify that 1 am serving the attached document on the Plaintiff, Nicholas J.
Wright, via electronic filing as follows:

Arkady Eric Rayz, Esquire

1051 County Line Road, Suite A
Huntingdon Valley, PA 19006
Attorney for Plaintiff

Gerald D. Wells Esquire

2200 Renaissance Blvd. - Suite 275
King of Prussia, PA 19406
Attorney for Plaintiff

Respectfully submitted,

DATED: October 17, 2018 /s/ RICHARD J. GIULIANI

RICHARD J. GlULlANI, ESQUIRE
Attorney for Defendants

